            Case 1:20-cv-06176-CM Document 3 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIBAH LEE,

                              Plaintiff,

                      -against-
                                                                    20-CV-6176 (CM)
JOHN DOE, ORANGE COUNTY JAIL; JOHN
                                                      ORDER DIRECTING PAYMENT OF FEES
DOE, ORANGE COUNTY FACILITY
                                                             OR IFP APPLICATION
(ADMINISTRATION); ANTHONY M. MELE,
CORRECTIONS ADMINISTRATOR;
SERGEANT KISZKA #134,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Orange County Jail, brings this action pro se.

Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees that are

required to file a civil action in this court or submit a completed request to proceed in forma

pauperis, that is, without prepayment of fees (an “IFP application”).

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison Litigation

Reform Act requires the Court to collect the $350.00 filing fee in installments deducted from the

prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court

without prepayment of fees must therefore authorize the Court to withdraw these payments from

his account by filing a “prisoner authorization,” which directs the facility where the prisoner is

incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in installments and to


       1
           The $50.00 administrative fee for filing a civil action does not apply to persons granted
              Case 1:20-cv-06176-CM Document 3 Filed 08/07/20 Page 2 of 2




send to the Court certified copies of the prisoner’s account statements for the past six months.

See 28 U.S.C. § 1915(a)(2), (b).

         Plaintiff submitted the complaint with a prisoner authorization but without a completed

IFP application. Within thirty days of the date of this order, Plaintiff must either pay the $400.00

in fees or submit the attached IFP application. If Plaintiff submits the IFP application, it should

be labeled with docket number 20-CV-6176 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       August 7, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




IFP status under 28 U.S.C. § 1915.
         2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious
physical injury, and he must pay the filing fees at the time of filing any new federal civil action.

                                                    2
